Case: 15-14632   Date Filed: 03/25/2016   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-14632
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 4:15-cr-00003-RH-CAS-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

ROBERT W. MCCANDLESS,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (March 25, 2016)

Before HULL, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 15-14632     Date Filed: 03/25/2016    Page: 2 of 2


      Darren Johnson, appointed counsel for Robert McCandless in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and McCandless’s convictions

and sentences are AFFIRMED.




                                           2